UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-5188


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MARVIN O’BRIAN MADDOX, a/k/a O’Brian Maddox, a/k/a O’Brien
Maddox, a/k/a O’Brien Marvin Maddox,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:09-cr-00152-PMD-1)


Submitted:   July 14, 2011                 Decided:   July 26, 2011


Before KING, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary   Gordon   Baker,   Assistant   Federal    Public  Defender,
Charleston, South Carolina, for Appellant.    William N. Nettles,
United States Attorney, Sean Kittrell, Assistant United States
Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Marvin     O’Brian           Maddox      pleaded    guilty        without      the

benefit    of   a    plea        agreement     to     possessing     a    firearm       as    a

convicted felon, in violation of 18 U.S.C. § 922(g)(1) (2006).

He was sentenced to ninety-six months’ imprisonment.                                The sole

issue presented on appeal is whether, for purposes of a four-

level     sentence         enhancement         pursuant        to    U.S.       Sentencing

Guidelines      Manual       (“USSG”)          § 2K2.1(b)(6)         (2010),        Maddox’s

possession of a firearm was “in connection with” another felony

offense.     We affirm.

            In assessing a sentencing court’s application of the

Guidelines,     we   review        its    legal      conclusions     de      novo    and   its

factual    findings        for    clear    error.          United    States     v.    Mehta,

594 F.3d    277,     281    (4th Cir.),            cert.   denied,     131    S.    Ct.    279

(2010).     A district court may apply a sentencing enhancement if

it is supported by a preponderance of the evidence.                                   United

States v. Blauvelt, 638 F.3d 281, 293 (4th Cir. 2011), petition

for cert. filed, 79 U.S.L.W. 3712 (U.S. June 6, 2011) (No. 10-

1473).

            The Guidelines allow for a four-level increase of a

defendant’s offense level where “the defendant used or possessed

any   firearm   or     ammunition         in   connection       with      another     felony

offense.”       USSG       § 2K2.1(b)(6).             A    firearm   is      possessed       in

connection with another offense if the firearm “facilitated, or

                                               2
had the potential of facilitating,” the other offense.                     USSG

§ 2K2.1 cmt. n.14(A).          “This requirement is satisfied if the

firearm had some purpose or effect with respect to the other

offense, including if the firearm was present for protection or

to embolden the actor.”        United States v. Jenkins, 566 F.3d 160,

162   (4th Cir. 2009)     (internal   quotation     marks,    citations,   and

alterations omitted).         The Guidelines provide that “in the case

of a drug trafficking offense in which a firearm is found in

close proximity to drugs, . . . application of [the four-level

enhancement] is warranted because the presence of the firearm

has   the   potential    of   facilitating    another   felony   offense    or

another     offense,    respectively.”       USSG   § 2K2.1   cmt.   n.14(B).

However, “the requirement is not satisfied if the firearm was

present due to mere accident or coincidence.”            Jenkins, 566 F.3d

at 163 (internal quotation marks omitted).

             Here, Maddox admitted that the firearm was his.               The

crack was recovered in close proximity to Maddox’s firearm, at

his feet on the floorboard of the driver’s side of the vehicle

Maddox had been driving and from which he had fled when law

enforcement officers attempted to effect a traffic stop.              As the

district court noted, an interpretation of these facts in which

the firearm was not connected to the crack strains credulity.

We therefore conclude that the district court’s finding that the

firearm’s presence was not due to accident or coincidence, and

                                      3
that application of the enhancement was appropriate, was not

clearly erroneous.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                    AFFIRMED




                                    4